Title: From George Washington to Baron Robert Dillon, 23 March 1781
From: Washington, George
To: Dillon, Baron Robert


                  
                     Sir
                     Head Quarters New Windsor 23d March 1781.
                  
                  Your favor of the 1st from Philada met me at this place on my return from Newport—I cannot but approve that Zeal which carries you to the southward with the Marquis de la Fayette while I am assured that you would not have undertaken the measure had it in the least interfered with your duty in the French Army.
                  I had the pleasure of seeing your Brothers and other Friends well at Lebanon.  I am with great Esteem Sir Yr most obt and hble Servt
                  
               